Per Curiam,
We are not convinced that the Superior Court erred in reversing the judgment entered in the court of common pleas and in entering a judgment in favor of the plaintiff in the suit. The provisions in the policy of the Metropolitan Life Insurance Company differ materially from some of the provisions in the policies of the Prudential Insurance Company. It cannot fairly be said, therefore, that they are alike in their terms and conditions. In the policy in suit the present plaintiff was named as the beneficiary, and there is no sufficient cause shown for denying to her *484the gift she was apparently entitled to receive. We therefore dismiss the assignments of error and affirm the judgment entered by the Superior Court.
Judgment affirmed.